EXHIBIT 9
                                                                                           ‘
                                                                                               \L‘.‘




                      Us...IIOIOOIDIOOCOOOOlQGI

                      O   Pepsi is the source ofjoy
                      0   Fun, unexpected, clever wink at the end
                      ' Clear role ofthe brand
                      ' Simple is key
                      0 Music as part of Pepsi DNA
                      ' No tagline necessary
                      . TVC   :30 (recommend Iongerfor digital :60/290)




HIGHLY CONFIDENTIAL
                                                                          PEPSIOOOO‘IS‘I
     There is no greater expression ofjoy than dance. Pepsi has a rich connection
     to the art of dance from Michael Jackson to Britney Spears to Beyonce to
     Bruno Mars. This spot will follow Pharrell Williams through three different
     iconic eras, showcasing 50 years of Pepsi inspiring people to dance. We’ll also
     show off the brand heritage from the cursive logo to the modern day Pepsi
     globe, all the while set against the changing historical backdrop of each era.


     TALENT
     The spot works best with a charismatic celebrity who can dance at its center. We have chosen
     Pharrell as our lead example, but we think there are many other male celebs who work well,
     including Justin Timberlake and even Jim Parsons (CBS star).


     MUSIC
     The spot works with either JOY OF COLA or a mash—up of more recognizable licensed tracks.
     We've chosen the latter for the scripted example, bu-tthere is ﬂexibility here as well.




                                                                                                    PEPSIDOOO193
HIGHLY CONFIDENTIAL
     PEPSI        [
                      ”JOY OF DANCE"                    I
                                                            TV :30


     Open on 5119505 stylejukebox. Avinyl record with                  a   Pepsi Globe in the center drops onto the turntable.
     The needle hits the wax.


     M U SIC U P: ELM:EC:sJ.ay.éLJ.aiJ.t1;ms.e.Emr$


     Cut wider and we see the back of PHARRELL, dressed in white suit with                       a   skinny tie, facing the jukebox and
     taking along sip from a vintage glass Pepsi bottle.

     He spins around as we pull back, 19505 dancers come in from all sides, and we see
                                                                                       we're in                           a   pristine white
     diner. Everyone dances perfectly in the twists and jive of the era.


     PHARRELL ﬁnds his way to the door of the diner and exits into...                  a   dark wet alley, lit only by    a   few red street
     lights and a 19805 style Pepsi vending machine.

      M U SIC C H AN G E: gingham].J.:z:;lss_9JJJ/~ﬁ.i.l1.i,¢_,   mm

      He now has     sequin glove and a black fedora. Each step he takes illuminates the ground beneath him.
                      a
                                                                                                          MJ’s
      Rival street gangs, halfin red and halfin blue, appear all around him and move in unison, mimicking
      unmistakable spins and thrusts.

      PHARRELL kicks open           a   door on the opposite brick wall of the alley and enters into...            a   modern-day nightclub,
      lit by pulsing cool blue light,

      M U SIC C H AN (3 E:   Ehmmjilzijiapm

      Present day millennial crowd surrounds him as he dances. Someone hands him                           a   modern day bottle of Pepsi,
      he wipes his brow and takes a long, refreshing drink.


      Camera cranes up high above the entire set, revealing that the white diner, red alley and blue nightclub
      combine to form a perfect PEPSI GLOBE.




                                                                                                                                               PEPSIOOOO194
HIGHLY CONFIDENTIAL
mmvooooﬁmmm
      Cracking open a Pepsi can bringjoy to even the gloomiest
      of occasions. This spot spoofs a common cliche occurring
      in premium cable dramas: the crazy climax where major
      characters meet their demise. Playing off the look, feel
      and story beats of HBO’s Game of Thrones, the setting
      for our story is a medieval wedding where the Characters
      themselves sense that something very bad is about to
      happen, but this time Pepsi rewrites the ending to great
      comedic effect.




                                                                 PEPSIOOOO‘I 96
HIGHLY CONFIDENTIAL
     PEPSI 1*"BLUEWEDD1NG”                      lTv:3o

     MUSIC UP:    Medieval minstrel instrumentals

                                                                                              QUEEN are being
     Open on a large wedding feast inside a gloomy castle banquet hall. AYOUNG KING and
                                                                                                       magnificent
     ceiebrated. A nefarious old HOST rises from his chair and signals his menacing guards to reveal a
     statue ofthe KING charging a 913m, roaring lion. It feels like a setup.     _




     MUSIC STOPS

     QUEEN:       (naive) What a beautiful      wedding gift. We have something for you too.

     Two BANNERMEN bring forth        a   large CHEST.


     QUEEN:       All the Pepsi you can drink!

                                                                                        As guests grab PEPSI
     The chest is opened revealing HUNDREDS OF CANS OF ICE-COLD PEPSI. Everyone cheers.
     from the CHEST, a man crawls halfway out of the lion‘s mouth.


     STEVE:       (holding   a   dagger) Did you say Pepsi?

     KING:        And you are?

     STEVE:       Steve. Hired ambusher. I'm having second thoughts though.

     Seconds later another manjumps outfrom          a   barrel ofgrain, clutching an axe and yelling.


     STEVE:       Ambush is off, Rob. They brought Pepsi.

                                           dothes and grabs a PEPSI. Everybody turns towards the old HOST who
      ROB nonchalantly brushes grain off his
     smiles nervously. Then the KING'S men draw theirweapons.

     GFX:          MEDIEVAL PEPSI GLOBE




                                                                                                                     PEPSIOOOO197
HIGHLY CONFIDENTIAL
     PEPSI        ”MEDIEVAL WEDDING CRASHERS"                        TV :30
              I



     MUSIC UP AND UNDER:       Medieval minstrel instrumental

                                                                                                  OWEN WILSON,
     Open on a large wedding feast inside a castle banquet hall.Two medieval men,VlNCE VAUGHN and
     sneak in through a back door and sit at an emptytable.

     OWEN:             Great idea to crash this wedding!

     VINCE:            And look what I brought!

     VINCE VAUGHN opens    a   satchel to reveal it’s ﬁlled to the brim with ICE-COLD CANS OF PEPSI.

     VINCE:            What could go wrong?

     MUSIC STOPS.
     The castle guards draw theirweapons on the YOUNG ROYAL COUPLE in the center         ofthe room.

     CASTLE LORD:      You were supposed to marry my daughter!
                        Now it's tlme to pay the price.

     SFX:               PEPSI CAN BEING OPENED (TSKH!)

     OWEN:              (O.C.)Wow! Relax guys!

     Everyone looks to the back ofthe room. CUTTO OWEN and VINCE.

     OWEN:              It’s a party. Let’s have some fun!

     OWEN and VINCE starttossing CANS OF PEPSI to the guards and guests.

     OWEN:              Waddaya say?
                                                                                                     tossed into a
     The LORD drinks some PEPSI and looks joyful. CUT TO VINCE VAUGHN and OWEN WILSON getting
                                    above. Everyone is having   good time now. The KING and the HOST share a friendly hug.
     dungeon. CUT  BACKTO     party                           a

     People are dancing in the background.

     GFX:               PEPSI GLOBE
     SUPER:             Share some joy.

     BUTTON:
     In the dungeon, VINCE and OWEN look off camera towards the adjacent cell,
     VINCE:             What are you in for?

      CUTTO reveal PETER DINKLAGE.
      DINKLAGE:        Oh, you know. Family troubles.

                                                                                                                             PEPSIOOOO198
HIGHLY CONFIDENTIAL
                      P EP S mO0 0 1 9 9
HIGHLY CONFIDTLENlA
